          Case 5:19-cv-00407-HE Document 19 Filed 07/30/19 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF OKLAHOMA

JAMES ROBERT HUNT,                           )
                                             )
               Plaintiff,                    )
                                             )
v.                                           )       Case No. CIV-19-0407-HE
                                             )
DR. FRED SANDERS, et al.,                    )
                                             )
               Defendants.                   )

                                            ORDER

       Plaintiff alleges deliberate indifference to his Hepatitis C diagnosis, particularly in the

prescription of Excedrin (which contains acetaminophen). [Doc. No. 1]. The Court recently

ordered officials at the Davis Correctional Facility (DCF) to prepare a Special Report and to

include “relevant institutional and medical records . . . .” [Doc. No. 14]. Plaintiff now seeks an

order to supplement that report, asking specifically for medical records “including prescriptions

for Excedrin for the last 5 years” and blood test results (presumably for the same period). [Doc.

No. 18]. Although the Court is confident that officials would include such records, in an

abundance of caution, it GRANTS Plaintiff’s motion. Officials shall include all Plaintiff’s medical

records from 2014-2019 relating to his blood tests, Hepatitis C diagnosis and treatment, and

Excedrin prescriptions.

       The Clerk of the Court is directed to mail this Order to officials at DCF.

       IT IS SO ORDERED this 30th day of July, 2019.
